DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more height adjustable members (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because -- the present application is a continuation of application no. 13/529,917 now patent no. 
R 1.125- Substitute Specification:
A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown pursuant to this paragraph.

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the application as filed for the following limitations:
Claim 1, lines 5-6, the application as filed fails to provide support for a user selection of a subset of said pass receipt locations; lines 10-13, 
launch at least one basketball towards each of said pass receipt locations in said subset a first time for a first of said two or more basketball players, and subsequently launch at least one basketball towards each of said pass receipt locations in said subset an additional time for each additional one of said two or more basketball players. Applicant is claiming broader than has been disclosed.
Claim 5, lines 2-4, each of said percentages in said display are visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with each of said pass receipt locations in said subset.
Claim 6, lines 2-5, each of said percentages in said display are visually depicted in relation to said second visual depiction of said three point line at said positions visually corresponding with each of said pass receipt locations in said subset on a one-to-one basis such that one of said percentages is provided for each one of said ISPRIL in said subset.  Applicant is claiming broader than has been disclosed.
Claim 8, lines 2-3, said display is configured to indicate points attributable to each of said made basketballs goals based on said distance.
 	Claim 10, lines 2-5, said user interface is configured to receive de-selection of at least one of said pass receipt locations in said subset and selection of at least one of said pass receipt locations not in said subset to revise said subset prior to initiation of said basketball practice multiplayer challenge.
Claim 11, lines 2-6, said user interface comprises an initiate program input area, wherein said user interface is configured to accept multiple revisions to said subset prior to actuation of said initiate program input area; and said control system is configured to command said ball ejector to initiate launching of said basketballs following actuation of said initiate program input area.
Claim 14, line 1, each of said ISPRIL comprise physically depressible electro-mechanical buttons.
Claim 15, lines 2-7,  said control system is configured to receive data from said user interface indicating a non-serial order in which said ISPRIL of said subset are received as part of said user selection; and
said control system is configured to command said ball ejector to launch said at least one basketball towards each of said pass receipt locations in said subset in said non-serial order during said basketball practice multiplayer challenge.
selectable shots-in-a-row input area provided at said user interface and configured to receive a user selection of a desire to participate in a shots-in-a-row challenge and a number of shots to be made in a row at each of said pass receipt locations in said subset, wherein said control system is configured to receive data indicating said user selection of said selectable shots-in-a-row input area and said number of shots to be made in a row at each of said pass receipt locations in said subset and command said ball ejector to launch said basketballs to a first one of said pass receipt locations in said subset until data is received from said detector indicating that a number of basketball goals at least equaling said number of shots to be made in a row at each of said pass receipt locations in said subset has been made in a row and subsequently commanding said ball ejector to launch said basketballs to a next one of said pass receipt locations in said subset. Applicant is claiming broader than has been disclosed.
Claim 17, lines 2-13, a selectable shots made input area provided at said user interface and configured to receive a user selection of a desire to participate in a shots made challenge and a number of shots to be made at each of said pass receipt locations in  said subset, wherein said control system is configured to receive data indicating said user selection of said selectable shots made input area and said number of shots to be made at each of said pass receipt locations in said subset and command said ball ejector to launch said basketballs to a first one of said pass receipt locations in said subset until data is received from said detector indicating that a number of basketball goals at least equaling said number of shots to be made at each of said pass receipt locations in said subset has been made and then commanding said ball ejector to launch said basketballs to a next one of said pass receipt locations in said subset.  Applicant is claiming broader than has been disclosed.
Claim 18, lines 2-5,  user interface is configured to receive user input comprising identifying information for each of said two or more basketball players; and each of said individual shooting statistics is displayed in association with said identifying information for each of said two or more basketball players. Applicant is claiming broader than has been disclosed.
Claim 19, lines 8-13, said pass receipt locations located about said basketball playing surface, wherein said user interface is configured to receive a selection of certain of said ISPRIL to define a subset of said pass receipt locations for said ball ejector to pass said basketballs to as part of a custom basketball practice multiplayer challenge; lines 14-19,  a control system configured to receive data from said user interface indicating said selection and command said ball ejector to launch at least one basketball towards each successive one of said pass receipt locations in said subset for a first time for a first of said multiple players, and subsequently launch at least one basketball towards each successive one of said pass receipt locations in said subset an additional time for each additional one of said multiple players; line 20, a detector configured to detect made basketball goals; lines 21-26, a network connectivity device configured to receive data from said control system for transmission to a server, wherein said data is sufficient to generate a display of individual shooting statistics for each of said multiple players based on data from said detector indicating said made basketball goals and a number of said basketballs launched towards each of said plurality of pass receipt locations in said subset each of said times as part of a custom basketball practice multiplayer challenge. Applicant is claiming broader than has been disclosed.
Claim 20, lines 1-18, a portable basketball launching machine which facilitates a basketball practice competition between multiple players, the portable basketball launching machine comprising: a ball ejector configured to launch basketballs toward each of a plurality of pass receipt locations located about a basketball playing surface; a user interface comprising a visual depiction of a three-point line and at least part of a key and individually selectable pass receipt input locations (“ISPRIL”) arranged at spaced angular positions along said visual depiction of said three-point line manner  correspond with, on a one-to-one basis, said pass receipt locations located about said basketball playing surface, wherein said user interface is configured to receive a selection of certain of said ISPRIL by direct, physical touch to define a subset of said pass receipt locations for said ball ejector to pass said basketballs to as part of a custom basketball practice multiplayer challenge, wherein said user interface is configured to visibly indicate the ISPRIL forming part of said subset at said user interface following said selection, and wherein said user interface is configured to receive identifying information for each of the multiple players;  lines  17-23, a control system configured to receive data from said user interface indicating said selection and command said ball ejector to launch at least one basketball towards each successive one of said pass receipt locations in said subset for a first time for a first of said multiple players, and subsequently launch at least one basketball towards each successive one of said pass receipt locations in said subset an additional time for each additional one of said multiple players; lines  25-35, a network connectivity device configured to receive data from said control system for transmission to a server, wherein said data is sufficient to generate a display of individual shooting statistics in the form of percentages of successfully made basketball goals at various of said pass receipt locations in said subset for each of said multiple players based on data from said detector indicating said made basketball goals and a number of said basketballs launched towards each of said plurality of pass receipt location in said subset each of said times as part of said custom basketball practice multiplayer challenge at a second visual depiction of said three-point line and said at least part of said key in a manner correspondent with said pass receipt locations in said subset, wherein each of said individual shooting statistics is displayed in association with said identifying information; and lines 36-37, a collection net assembly comprising one or more height adjustable members and a net attached to said one or more height adjustable members. Applicant is claiming broader than has been disclosed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
04 December 2021